
	
		II
		111th CONGRESS
		2d Session
		S. 3179
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Ms. Klobuchar (for
			 herself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to designate
		  certain medical facilities of the Department of Veterans Affairs as health
		  professional shortage areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Access to Care
			 Act.
		2.Designation of
			 medical facilities of the Department of Veterans Affairs as health professional
			 shortage areas
			(a)PHSASection 332(a)(1) of the Public Health
			 Service Act (42 U.S.C. 254e(a)(1)) is amended in the second sentence by
			 inserting and medical facilities of the Department of Veterans Affairs
			 (including State homes, as defined in section 101(19) of title 38, United
			 States Code) after (42 U.S.C. 1395x(aa)),.
			(b)Concurrent
			 benefits
				(1)Scholarship
			 programSection 338A(b) of
			 the Public Health Service Act (42 U.S.C. 254l(b)) is amended—
					(A)in paragraph (3), by striking
			 and;
					(B)in paragraph (4),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)not be participating in the Department of
				Veterans Affairs Health Professionals Educational Assistance Program under
				chapter 76 of title 38, United States
				Code.
							.
					(2)Debt reduction
			 programSection 338B(b) of the Public Health Service Act (42
			 U.S.C. 254l–1(b)) is amended—
					(A)in paragraph (2), by striking
			 and;
					(B)in paragraph (3),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)not be participating in the Department of
				Veterans Affairs Health Professionals Educational Assistance Program under
				chapter 76 of title 38, United States
				Code.
							.
					(c)ConsultationIn carrying out the National Health Service
			 Corps Program under subpart II of part D of title III of the Public Health
			 Service Act (42 U.S.C. 254d et seq.), the Secretary of Health and Human
			 Services shall consult with the Secretary of Veterans Affairs with respect to
			 health professional shortage areas that are medical facilities of the
			 Department of Veterans Affairs (including State homes, as defined in section
			 101(19) of title 38, United States Code).
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			
